

116 HR 6554 IH: To increase the exempt amount applicable for the retirement earnings test for months in 2020, and for other purposes.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6554IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Walorski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo increase the exempt amount applicable for the retirement earnings test for months in 2020, and for other purposes.1.Determination of exempt amounts for 2020(a)In generalFor purposes of subsection (b) of section 203 of the Social Security Act (42 U.S.C. 403) and notwithstanding subsection (f)(8)(B) of such section, the exempt amount which is applicable to all individuals (including individuals described in subsection (f)(8)(D) of such section) for months in the taxable year ending after 2019 and before 2021 shall be an amount equal to the contribution and benefit base determined under section 230 of such Act with respect to remuneration paid (and taxable years beginning) in calendar year 2020.(b)Determination of exempt amounts for months after 2020For purposes of determining exempt amounts for months in taxable years beginning after 2020, section 203(f)(8) shall be applied as if exempt amounts for months in the taxable year ending after 2019 and before 2021 had been determined under such section without regard to subsection (a).